DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10918445 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).



Application 17/176,572
Patent US 10918445 B2
1. A surgical system comprising: 
a detector, comprising an array of pixels configured to detect light reflected by a surgical environment that includes a surgical device and generate a first signal comprising a first dataset representative of a visible image of the surgical environment and the surgical device; and 

a processor configured to: receive the first signal and a second signal representative of one or more operating parameters of the surgical device, generate a modified image of the surgical device that includes at least a portion of the surgical environment and the surgical device, and information related to the one or more operating parameters.











4. The system of claim 1, wherein the information related to the one or more parameters is displayed on the surgical device in the modified image.
3. The system of claim 1, wherein the information related to the one or more parameters is displayed adjacent to the surgical device in the modified image.










5. The system of claim 1, wherein the modified image replaces one or more of at least a portion of the surgical device and at least a portion of the surgical field.

6. The surgical system of claim 1, wherein the first dataset comprises values representing color of the light detected by one or more pixels of the first array of pixels.

7. The system of claim 1, wherein the processor is configured to identify data representative of the surgical instrument from the first dataset to determine orientation of the surgical instruction based on position of the 

8. The system of claim 1, wherein the surgical device comprises one or more markers, each of the one or more markers configured to reflect a predetermined frequency of light.

9. The system of claim 8, wherein the processor filters the first signal to determine orientation of the surgical device through an image recognition algorithm based on location of the one or more markers.

10. The system of claim 1, wherein the surgical system is a robotic surgical system and the robotic surgical system comprises at least one robotic arm configured to hold and manipulate the surgical device.

11. The system of claim 1, wherein the surgical device has a functionality including 

12. The system of claim 11, wherein the one or more parameters includes at least one of articulation angle, shaft rotation angle, position of the knife, motion of the knife, tissue location, and reload information.


13. A surgical system comprising: 
a first detector, comprising a first array of pixels configured to detect light reflected by a surgical device within a surgical environment having one or more regions with a predetermined color, the first array of pixels further being configured to generate a first signal comprising a first dataset representative of a first visible image; 

a second detector, comprising a second array of pixels configured to detect light reflected by the surgical environment and generate a 

16. The surgical system of claim 13, wherein the modified image does not include the one or more regions of the surgical device having the predetermined color.

17. The surgical system of claim 13, wherein the modified image replaces a portion of an image of a surgical device within the surgical environment with a portion of an image of tissue within the surgical environment.
18. The surgical system of claim 17, wherein the image of tissue is an image of tissue 



14. The surgical system of claim 13, wherein the predetermined color is green.

15. The surgical system of claim 13, wherein the first dataset comprises values representing color of the light detected by one or more pixels of the first array of pixels and the second dataset comprises values representing color of the light detected by one or more pixels of the second array of pixels.

19. The system of claim 13, further comprising a display device configured to display the modified image.

20. A surgical method comprising: detecting light reflected by a surgical device; generating a first signal comprising a first dataset 

a detector, comprising an array of pixels configured to detect light reflected by a surgical environment that includes a surgical stapler comprising a jaw and a shaft, and generate a first signal comprising a first dataset representative of a visible image of the surgical environment and the surgical stapler; and 
a processor configured to: receive the first signal and a second signal representative of one or more operating parameters of the surgical stapler, determine an orientation of the surgical stapler, identify the surgical stapler from the first signal based on a predetermined orientation between the detector and the surgical stapler; identify the shaft of the surgical stapler from the first signal by comparing the identified surgical stapler with an image of the surgical stapler in a database, determine a loading status associated with the surgical stapler; generate a modified image in real-time that includes at least a portion of the surgical environment and the surgical stapler, and information related to the one or more operating parameters of the surgical stapler, 

wherein a location of the information related to the one or more operating parameters of the surgical stapler in the modified image is superimposed to be on or adjacent to an image of surgical stapler and is oriented based on the orientation of the surgical stapler, 

wherein an attribute of the identified shaft is determined based on the loading status associated with the surgical stapler; and update the location of the information related to the one or more operating parameters in the modified image based on a motion of the surgical stapler in the surgical environment in real-time. 


    3. The system of claim 1, wherein the modified image replaces one or more of at least a portion of the surgical stapler and at least a portion of the surgical field. 

    4. The surgical system of claim 1, wherein the first dataset comprises values representing color of the light detected by one or more pixels of the first array of pixels. 

 5. The system of claim 1, wherein the processor is configured to identify data representative of the surgical instrument from the first dataset to determine orientation of the surgical instrument based on position of the 

6. The system of claim 1, wherein the surgical stapler comprises one or more markers, each of the one or more markers configured to reflect a predetermined frequency of light. 

7. The system of claim 6, wherein the processor filters the first signal to determine orientation of the surgical stapler through an image recognition algorithm based on location of the one or more markers. 
 
8. The system of claim 1, wherein the surgical system is a robotic surgical system and the robotic surgical system comprises at least one robotic arm configured to hold and manipulate the surgical stapler. 

9. The system of claim 1, wherein the surgical stapler has a functionality including at least one of cutting, stapling, and energy delivery. 



10. The system of claim 1, wherein the one or more operating parameters includes at least one of articulation angle, shaft rotation angle, position of a cutting blade, motion of the cutting blade, tissue location, and reload information. 

11. A surgical system comprising: 
a first detector, comprising a first array of pixels configured to detect light reflected by a surgical device within a surgical environment having one or more regions with a predetermined color, the first array of pixels further being configured to generate a first signal comprising a first dataset representative of a first visible image; 

a second detector, comprising a second array of pixels configured to detect light reflected by the surgical environment and generate a replaced with an image of underlying tissue in the surgical environment; generate a second modified image of the surgical environment, wherein a portion of the second visible image associated with the identified second sub-dataset is replaced with an image of underlying tissue in the surgical environment; and provide the first modified image to a first portion of a head mounted display associated with a first eye of 

12. The surgical system of claim 11, wherein the predetermined color is green. 

13. The surgical system of claim 11, wherein the first dataset comprises values representing color of the light detected by one or more pixels of the first array of pixels and the second dataset comprises values representing color of the light detected by one or more pixels of the second array of pixels. 

 14. The system of claim 11, further comprising a display device configured to display the modified image. 

 15. A surgical method comprising: detecting light reflected by a surgical environment that includes a surgical stapler comprising a jaw 

    16. The surgical system of claim 1, wherein the attribute is the color of the identified shaft in the modified image. 

    17. The surgical system of claim 1, wherein the detector and the surgical stapler are coupled in the predetermined orientation.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al.(US 20150173644 A1) (hereafter “Ren644”) in view of Ren et al. (US 20170156588 A1) (hereafter “Ren558”).
Claims 1 and 20, Ren664 discloses a surgical system (fig. 1) comprising: 
a detector (124 of fig. 1), comprising 
an array of pixels configured to detect light reflected by a surgical environment that includes a surgical device ([0023 and 0024] the camera captures images of the fundus of the eye including the distal portion of the ophthalmic surgical tool, and a reflected light is captured by detectors or cameras, [0006, 0019, 0023, 0030, and 0034]) and 
generate a first signal comprising a first dataset representative of a visible image of the surgical environment and the surgical device (the image of  the fundus of the eye, 112 of fig. 1, including the distal portion of the ophthalmic surgical tool, 144 of fig. 1; [0009 and 0023] the 
a processor (126 of fig. 1) configured to: 
receive the first signal ([0009, 0023] the image of the eye and distal portion of the surgical tool) and a second signal representative of one or more operating parameters of the surgical device (126 of fig. 1, to identify the marker, 114 of fig. 1),
 generate an overlaid image of the surgical device ([0009 and 0025] the processor generates a overlaid image) that includes at least a portion of the surgical environment and the surgical device ([0009 and 0025] overlay the indicators on a processed image, the indicators may include surgical data such as the position and orientation of the marker 114 in the image of the processed image, the position and orientation of a distal tip 146 of the ophthalmic surgical tool 130, an image, a surgical setting parameter; [0026] display the overlaid image for review, fig. 5), and 
information related to the one or more operating parameters ([0026, 0039], fig. 5, information is Alcon, 128 of fig. 1 for displaying indicators indicating surgical data, such as a position of a surgical tool, an orientation of a surgical tool, an image, a surgical setting parameter, [0009, 0010, 0025-0026]).
Ren644 discloses the overlaid image of the surgical device ([0009 and 0025]). 
However, Ren644 is silent about generate a modified image of the surgical device that includes at least a portion of the surgical environment and the surgical device as claimed.
modified by the computing device 160) that includes at least a portion of the surgical environment (122 of fig. 4) and the surgical device (140 of fig. 4).
Taking the teachings of Ren644 and Ren588 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified image of Ren588 into the surgical system of Ren644 for the surgical workflow can be improved by allowing the surgeon to replace slow and inaccurate steps of manually identifying the physical location of anatomy of interest shown in the OCT image with faster and more accurate steps of utilizing the location indicator to determine the corresponding physical location and the safety of the patient can be improved by facilitating increased situational awareness for the surgeon, and the location indicator with varying image characteristics across its length can allow the surgeon to efficiently and accurately establish point-to-point correspondence between the surgical field and the OCT image ([0029 and 0030] of Ren588).
Regarding claim 3, Ren644 further discloses the system of claim 1, wherein the information related to the one or more parameters is displayed adjacent to the surgical device in the modified image (128 of fig. 1, [0009-0010 and 0025-0026]the indicators indicating surgical data, such as a position of a surgical tool, an orientation of a surgical tool, an image, a surgical setting parameter).
Regarding claim 4, Ren644 further discloses the system of claim 1, wherein the information related to the one or more parameters is displayed on the surgical device in the 
Regarding claim 5, Ren644 further discloses the system of claim 1, wherein the modified image replaces one or more of at least a portion of the surgical device and at least a portion of the surgical field (Alcon of fig. 5, indicators indicating surgical data, such as a position of a surgical tool, an orientation of a surgical tool, an image, a surgical setting parameter ).
Regarding claim 6, Ren644 further discloses the surgical system of claim 1, wherein the first dataset comprises values representing color of the light detected by one or more pixels of the first array of pixels ([0027], 114 figs. 2 and 3, [0028-0030] the outer surface 118 of the marker 114 may have colors or patterns configured to distinguish the marker 114 from other elements in the fundus image) .
Regarding claim 7, Ren644 further discloses the system of claim 1, wherein the processor is configured to identify data representative of the surgical instrument from the first dataset to determine orientation of the surgical instruction based on position of the detector with respect to the surgical instrument (126 of fig. 1, identify the marker 114, [0009, 0010], fig. 4, 408 and 410).
Regarding claim 8, Ren644 further discloses the system of claim 1, wherein the surgical device comprises one or more markers, each of the one or more markers configured to reflect a predetermined frequency of light ([0027-0030] green color has a predetermined frequency of light).

Regarding claim 11, Ren644 further discloses the system of claim 1, wherein the surgical device has a functionality including at least one of cutting, stapling, and energy delivery ([0039] Further, the indicator may also include an image, such as an OCT image of a region of the retina 112, or a surgical setting parameter, such as a cutting speed of a vitrectomy probe. The display 128 may display the image frame overlaid with the indicators).
Regarding claim 12, Ren644 further discloses the system of claim 11, wherein the one or more parameters includes at least one of articulation angle, shaft rotation angle, position of the knife, motion of the knife, tissue location, and reload information ([0030, 0032, 0033, and 0039] the markers 114 may include patterns that may identify an orientation).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al.(US 20150173644 A1) (hereafter “Ren644”) in view of Ren et al. (US 20170156588 A1) (hereafter “Ren558”) as applied to claim 1, and further Draelos (US 20190015167 A1)
Regarding claim 2, Ren644 modified by Ren688 teaches the system of claim 1, but Ren588 does not disclose a display device configured to display the modified image (figs. 3-8). 
Draelos discloses wherein the display device includes at least one of a monitor and a display integrated into an accessory worn by a surgeon (figs. 12B and 20).
Taking the teachings of Ren644, Ren588, and Draelos together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HMD (fig. 12B and 20) of Draelos into the system of Ren644 and Ren588 to improve the surgeon's tool control from arbitrary viewpoints.
Regarding claim 10, Ren644 modified by Ren688 teaches the system of claim 1, but Ren644 modified by Ren588 does not disclose wherein the surgical system is a robotic surgical system and the robotic surgical system comprises at least one robotic arm configured to hold and manipulate the surgical device.
Draelos teaches wherein the surgical system is a robotic surgical system and the robotic surgical system comprises at least one robotic arm configured to hold and manipulate the surgical device (1604 of fig. 17, Robotic Tool of fig. 20 and 21).
Taking the teachings of Ren644, Ren588, and Draelos together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot arm (1604 of fig. 17) of Draelos into the system of Ren644 and Ren588 to improve the surgeon's dexterity to match the visualization, a cooperative robotic assist device is provided for partial thickness corneal transplant surgery.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujie et al. (US 2015/0145953) in view of Ren et al.(US 20150173644 A1) (hereafter “Ren644”).
Regarding claim 13, Fujie teaches a surgical system (fig. 1) comprising: 
a first detector (17(11) and 19 of fig. 1, the endoscope 17 comprises the imaging device 11 and cameras 19, the endoscope has a light for illuminating on the surgical environment), comprising a first array of pixels configured to detect light by a surgical device (S, S1, and S2 of figs. 1 and 2 (B). Note: In the surgical environment, a light is provided to illuminate on surgical instruments and tissue during surgery and a light is captured by detectors or cameras, 17 and 19 of fig. 1, for further processing, 14 of fig. 1) within a surgical environment (K of figs. 1 and 2, [0019] the imaging device, 11 of fig. 1, for imaging an image of an object space being an internal space to be monitored formed by an organ K including an affected area to be treated and the surrounding areas thereof ) having one or more regions with a predetermined color ([0041] predetermined colors are applied to the main body parts S2 and the pieces of image information on the operating field image V1 are distinguished on the basis of the colors to identify the cutoff regions, S2 of fig. 1), the first array of pixels further being configured to generate a first signal comprising a first dataset representative of a first visible image (S, S1, S2, and V2 of fig. 2 (B), [0020]); 
a second detector (16(11) of fig. 1, imaging device 11, [0020]), comprising a second array of pixels configured to detect light by the surgical environment (K of fig. 2) and generate a second signal comprising a second dataset representative of a second visible image (V1 of fig. 2; [0020]); and 
a processor (14 of fig. 1) configured to: 

identify, from the first and second datasets (25 and 27 of fig. 1, [0009] to identify, in the stereoscopic endoscope, the three-dimensional position of the tissue on the back side that is hidden by the surgical instrument or the like,  [0029 and 0042])
data representative of the surgical environment (fig. 2(E)) that does not include one or more regions of the surgical device having predetermined color (fig. 2(E) (F)), and 
generate a modified image of the surgical environment (28 of fig. 1, see V1 of fig. 2 (D), composite image, [0029] generate a composite image of the operating field image V1 and the completing image V2).
It is noted that Fujie is silent about light reflected as claimed.
Ren644 teaches the light reflected by the surgical device and environment ([0019, 0023, and 0034]).
Taking the teachings of Fujie and Ren644 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light reflected of Ren644 into the surgical system of Fujie to accurately determine a position of the surgical tool by detecting the reflected light of the marker.
Regarding claim 14, Fujie further teaches the surgical system of claim 13, wherein the predetermined color is green ([0041] predetermined color would be a Green color or any color that is benefit for the surgical equipment, Ren teaches the markers 114 may have a green color, which does not appear in a typical fundus image. Thus, the green markers 114 may be distinguished from other elements in the fundus image, [0029]).  

Regarding claim 16, Fujie further teaches the surgical system of claim 13, wherein the modified image does not include the one or more regions of the surgical device having the predetermined color (figs. 2( E ) and 2(F) ).
Regarding claim 17, Fujie further teaches the surgical system of claim 13, wherein the modified image replaces a portion of an image of a surgical device within the surgical environment with a portion of an image of tissue within the surgical environment (fig. 2(D).
Regarding claim 18, Fujie further teaches the surgical system of claim 17, wherein the image of tissue is an image of tissue underlying the replaced portion of the image of the surgical device (K of fig. 2(D)).
Regarding claim 19, Fujie further teaches the system of claim 13, further comprising a display device configured to display the modified image (28 of fig. 1, [0005] display the composite image).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilzbach et al. (US 20170082847 A1) discloses a surgical system has a surgical microscope with an imaging optical unit and a control unit for setting imaging parameters of the microscope.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425